Citation Nr: 1212538	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-32 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left knee disorder.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence without a waiver of review by the Agency of Original Jurisdiction (AOJ).  The Board has reviewed this evidence for the limited purpose of reopening the previously denied claims for entitlement to service connection for left knee and low back disorders.  As the Board's decision to reopen these claims is favorable to the Veteran, she is not prejudiced by the Board's review of this evidence prior to review by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

The Veteran, who served in Saudi Arabia during the Persian Gulf War, testified that she had been diagnosed with fibromyalgia.  See Board Hearing Tr. at 4.  VA treatment records also note possible fibromyalgia.  Service connection can be awarded to Persian Gulf War veterans who have a medically unexplained chronic multisymptom illness, such as fibromyalgia, that manifests during a prescribed time period.  See 38 C.F.R. § 3.317 (2011).  Thus, the issue of entitlement to service connection for fibromyalgia has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left knee disorder (on the merits), a low back disorder (on the merits), an acquired psychiatric disorder, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1994 rating decision denied entitlement to service connection for left knee and low back conditions; the Veteran did not appeal that decision.

2.  The evidence associated with the claims file subsequent to the September 1994 rating decision is not cumulative or redundant of the evidence of record at that time, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder on the merits.

3.  The evidence associated with the claims file subsequent to the September 1994 rating decision is not cumulative or redundant of the evidence of record at that time, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder on the merits.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the Board's favorable disposition to reopen the claims for service connection for a left knee disorder and a low back disorder and the need to remand all claims in appellate status (on the merits) for additional development, the Board finds that no discussion of VCAA compliance is necessary at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for left knee and low back conditions was previously denied by a rating decision in September 1994.  The Veteran was provided a copy of this rating decision on October 4, 1994 and had one year to appeal the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The Veteran did not submit anything indicating disagreement with the decision within the year allowed; thus the September 1994 rating decision has become final.  See id., see also 38 C.F.R. §§ 20.201, 20.1103.

I. Left Knee Disorder

In September 1994, the claim for entitlement to service connection for a left knee disorder was denied because there was no current disability.  

The evidence received subsequent to the September 1994 rating decision includes VA treatment records, as well as statements from the Veteran.  The VA treatment records indicate that in July 2002 the Veteran complained of left lower extremity pain and in March 2008 she complained of left knee pain.  The Veteran testified that she hurt her knee in basic training and now it goes out or locks up. 

The Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Importantly, at the time of the September 1994 rating decision, the evidence reflected that the Veteran's knees were not tender and there was no indication of any locking of the left knee.  The Veteran is competent to report observable symptomatology such as feeling pain or a locking sensation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  This new evidence indicates that the Veteran's left knee complaints have progressed and may now constitute a disability.  Thus, such evidence is new and material, and the claim for service connection for a left knee disorder is reopened.

II. Low Back Disorder

In September 1994, the claim for entitlement to service connection for a low back disorder was denied because there was no current disability.  

The evidence received subsequent to the September 1994 rating decision includes VA outpatient treatment reports and a magnetic resonance imaging (MRI) scan.  Specifically, in June 2009, after review of the lumbar MRI, the Veteran was diagnosed with lumbar spondylosis, lumbago, left L5 radiculopathy, left L4-5 and L5-S1 facet arthropathy, and significant peripheral neuropathy symptoms.  

The Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for a low back disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened; to this extent only, the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection on the merits.  Specifically, additional VCAA notification is needed in relation to the claim for an acquired psychiatric disorder, additional records development is necessary, and additional examinations are needed as detailed below.  

I. VCAA Notice

As part of her claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran has asserted that she has PTSD as a result of being raped while serving in Saudi Arabia.  It is noted that multiple VA medical practitioners, including a physician, have diagnosed the Veteran with PTSD as a result of this event.  However, there must be credible supporting evidence that the claimed in-service stressor actually occurred before service connection can be granted.  See 38 C.F.R. § 3.304(f) (2011).  In this case, the Veteran's claimed stressor is an in-service personal assault.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Here, the Veteran was provided notice letters in January 2008 and March 2008.  These letters requested information about records other than service records, such as reports from private physicians, Vet Center records, police reports, statements from individuals with whom the assault was discussed, and correspondence sent to friends or relatives related to the incident.  However, the Veteran was not advised that evidence of behavior changes may constitute credible supporting evidence of the stressor.  This should be remedied on remand.  

II. Records Development

The record includes an unsigned, typed statement submitted with the Veteran's PTSD stressor statement.  At the Veteran's hearing, she indicated that the statement was prepared by a VA social worker.  Board Hearing Tr. at 2.  The statement indicates what was reported to the writer by the Veteran, including details of the Veteran being raped in Saudi Arabia.  According to the statement, the Veteran thought that she was tested for sexually transmitted diseases when she was stationed in Germany after her tour in Saudi Arabia.  She reportedly asked for blood to be drawn to check for sexually transmitted diseases but did not tell the doctor what happened.  The letter does not indicate if the doctor was a civilian or military doctor.  

Service treatment records have already been obtained but do not include any reference to a request for testing for sexually transmitted diseases.  At the Veteran's hearing she testified that while stationed in Kitzingen, Germany she was seeing a German doctor.  Board Hearing Tr. at 16.  As a request for sexually transmitted diseases shortly after the Veteran indicates she was raped would be highly probative in this case, additional efforts should be undertaken to obtain such records.  Specifically, the Veteran should be asked to provide authorization to obtain any outstanding, relevant records.  Appropriate action should then be taken based upon the response by the Veteran.  

III. VA Examinations

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Left Knee Disorder  

A March 1983 service treatment record reflects the Veteran's complaint of pain from her left foot to hip with onset 6 days prior following trauma to the left ankle.  Examination of the left knee was within normal limits except for tenderness of the left femoral (lateral) epicondyle and increased pain with varus stress.  The assessment was contusion of the left lateral knee.  In June 1985, the Veteran complained of pain in the left knee after colliding with someone while playing softball.  There was slight (minimal) swelling on the lateral side of the knee joint, but no effusion.  A December 1993 report of medical history reflects the Veteran's report of having swollen or painful joints.  Left knee complaints and injury are shown during service.  

Post-service VA treatment records indicate that in July 2002 the Veteran complained of left lower extremity pain and in March 2008 she complained of left knee pain.  The Veteran testified that she hurt her knee in basic training and now it goes out or locks up.  This evidence reflects signs and symptoms of a current left knee disorder.  The Veteran is competent to report observable symptomatology such as feeling pain or a locking sensation.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308.  In her January 2008 claim, the Veteran indicated that these symptoms began during service, which is evidence that the current symptoms are related to the in-service injury.  See 38 C.F.R. § 3.303(b) (discussing continuity of symptomatology) (2011).  

Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  See McLendon, 20 Vet. App. 79.  Thus, this issue must be remanded so that the Veteran can be provided a VA joints examination and a medical opinion can be obtained.

Low Back Disorder  

The Veteran complained of low back pain on numerous occasions during service.  A problem list indicates such complaints in March 1988, August 1988, January 1990, June 1990, July 1990, January 1991, February 1991, and March 1992.  In March 1983 it was noted that the Veteran had a mild lumbar paravertebral muscle strain.  In December 2004, she reported low back pain, although the clinician doubted the pain was significant.  In February 1988, the Veteran injured her back during a fall down some stairs.  The diagnosis was mechanical back pain.  The Veteran was put on a profile for a strained back in March 1988.  In January 1990, it was noted that the Veteran had a history of low back pain due to trauma since injury in 1988.  It was also noted that the Veteran currently had low back pain after lifting a heavy generator.  The assessment was lumbosacral strain with bony tenderness and history of the same.  A December 1993 report of medical history (shortly before the Veteran's separation from service) reflects the Veteran's report of having recurrent back pain and swollen or painful joints.  After examination at that time, an examiner noted mechanical low back pain in the section of the report reserved for defects and diagnoses.  Thus, low back complaints and injury are shown during service.  

Post-service VA outpatient treatment records reflect that in June 2009 the Veteran was diagnosed with lumbar spondylosis, lumbago, left L5 radiculopathy, left L4-5 and L5-S1 facet arthropathy, and significant peripheral neuropathy symptoms.  These medical records reflect a current low back disorder.  In her January 2008 claim, the Veteran indicated that lower back pain began during service, which is evidence that the current disability is related to the in-service injury.  See 38 C.F.R. § 3.303(b) (discussing continuity of symptomatology).

Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  See McLendon, 20 Vet. App. 79.  Thus, this issue must be remanded so that the Veteran can be provided a VA spine examination and a medical opinion can be obtained.

Acquired Psychiatric Disorder  

The Veteran reports that she was raped during service.  Current VA mental health clinic records show diagnoses of delayed PTSD and recurrent major depressive disorder.  Clinicians have indicated that the PTSD is a result of the rape.  As noted above, evidence is still needed to verify that stressor.  It is unclear from these records whether the recurrent major depressive disorder is related to the Veteran's service or something else.  

Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  See McLendon, 20 Vet. App. 79.  Thus, this issue must be remanded so that the Veteran can be provided a VA psychiatric examination and a medical opinion can be obtained.


Hearing Loss  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A March 1988 report of an in-service audiogram indicates that the Veteran was routinely exposed to hazardous noise during service.  This is consistent with the Veteran's testimony that she was exposed to loud noises from generators, things in the motor pool, and a SCUD missile which exploded near her encampment.  Audiological testing was performed in December 1982 (shortly before the Veteran entered service), December 1993 (shortly before the Veteran separated from service), and on other occasions.  Comparing the December 1982 and December 1993 audiological testing results indicates that while the pure tone thresholds at some frequencies stayed the same or improved, pure tone thresholds worsened at 2000 and 4000 Hertz in each ear.  Thus, hazardous noise exposure and a possible decrease in hearing are shown by the service records.  In her January 2008 claim, the Veteran reported having hearing loss beginning in January 1987.

Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  See McLendon, 20 Vet. App. 79.  Thus, this issue must be remanded so that the Veteran can be provided a VA audiological examination and a medical opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice for her claim for an acquired psychiatric disorder, which includes her contention that she has PTSD as a result of an in-service personal assault.  The corrective notice should notify the Veteran that evidence from sources other than her service records may constitute credible supporting evidence of the claimed stressor, as can evidence of behavior change.  

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private records, to include sources she identified as having seen during active service.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  Associate any obtained records with the claims file or upload them into the Veteran's Virtual VA file.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disorder, to include PTSD and major depressive disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should:
(a.)  List each psychiatric disorder found.  
(b.)  For each diagnosed disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service.  
(c.)  If PTSD is diagnosed, the examiner should clearly indicate what traumatic event(s) meet criterion A (for DSM-IV purposes) for the diagnosis of PTSD. 

A rationale should be provided for all opinions expressed.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After step (2) has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any current left knee disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left knee arose during service or is otherwise related to service.  If it is determined that the Veteran does not have a current left knee disability this should specifically be noted in the examination report findings.

A rationale should be provided for all opinions expressed.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After step (2) has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of any current low back disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability arose during service or is otherwise related to service.  

A rationale should be provided for all opinions expressed.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After step (2) has been completed to the extent possible, schedule the Veteran for a VA audiology examination to determine if she has current hearing loss and if so, to obtain an opinion as to the likelihood that such hearing loss is related to noise exposure during service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that current hearing loss, if  shown, arose during service or is otherwise related to service.  

A rationale should be provided for all opinions expressed.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, based on a complete review of all updated relevant evidence, the results of the VA examinations, and any other new evidence.  After allowing the appropriate time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


